Citation Nr: 1227016	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-09 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for post-operative right knee disability.

2.  Entitlement to service connection for a right little finger disability.

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1955 to September 1960.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision.  On his March 2010 substantive appeal, the Veteran requested a hearing before the Board at the RO; however, he failed to appear for his scheduled May 2012 hearing. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  The Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2011).

Statements from the Veteran and lay witnesses are to the effect that the Veteran received treatment at Benny Decker Hospital at Yokuska Naval Station in Japan in 1957 for right knee surgery, as well as outpatient treatment at Yokota Air Force Base Hospital in 1956 for an ankle sprain, and in 1957 for a broken right little finger.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran alleges that the claimed disabilities were caused by injuries sustained in service from playing baseball and/or football.  The Veteran has stated (and is competent to observe) that he suffered the injuries and that he has continued to have symptoms of the right knee, right little finger, and right ankle since separation from service.  The "low threshold" standard outlined in McLendon is met.  The questions presented (whether based on the entire record the Veteran has current disabilities of the right knee, right little finger, and right ankle related to any injury/injuries in service) are medical questions, and a VA nexus examination is necessary to determine the nature of, and likely etiology for, any current disabilities of the right knee, right little finger, and right ankle.

The statement of the case reflects that no service treatment records have been located.  Since the case must be remanded for appropriate examination(s) and opinions, the Board believes it appropriate to direct additional action to attempt to locate any available records. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate action to obtain any additional service treatment records (to specifically include records from Benny Decker hospital at Yokuska Naval Station and at Yokota Air Force Base hospital) pertaining to the claimed 1956 and 1957 treatment.  

2.  The RO should secure for the record copies of any (and all) pertinent VA treatment records since December 2007.  The RO should review the records received, and arrange for any further development suggested by the information therein.  

3.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any disabilities found of the right knee, right little finger, and/or right ankle.  The Veteran's claims files must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) the Veteran's current disabilities of the right knee, right little finger, and/or right ankle.

(b) As to each disability entity diagnosed of the right knee, right little finger, and/or right ankle, is it at least as likely as not (a 50% or greater probability) that such disability is causally related to the Veteran's service, to include the claimed injuries?  The examiner should assume (solely for the sake of the opinions) that the claimed injuries actually occurred. 

The examiner must give an explanation for all opinions offered.   

4.  The RO should then readjudicate the matters on appeal.  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



